C. Allen, J.
It has been held in several cases, that, where a promissory note is given in consideration of the payee’s promise to do something for the maker, an action may be maintained on the note by the payee against the maker without proving performance on his own part. Waterhouse v. Kendall, 11 Cush. 128. Traver v. Stevens, 11 Cush. 167. Hodgkins v. Moulton, 100 Mass. 309, 311. Backus v. Spaulding, 116 Mass. 418. Hubon v. Park, 116 Mass. 541. Turner v. Rogers, 121 Mass. 12. And in Moseley v. Ames, 5 Allen, 163, it was held that a note executed and delivered as collateral security for a guaranty entered into by the payee, upon which he was still responsible, might be proved by him against the insolvent estate of the maker. The present case falls within the principle of these decisions, and the entry must be

Judgment affirmed.